Citation Nr: 0406797	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  01-08 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for major depression.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
June 1959 and from August 1961 to May 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  

In July 2003, the veteran had a hearing before the 
undersigned Board member at the RO.  


REMAND

The veteran maintains that he is entitled to service 
connection for depression.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Certain diseases, 
including psychosis, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003)

Service medical records reflect that the veteran was 
hospitalized in March 1972 and April 1973 for alcoholism.  
These records also show that the veteran had periods of 
depression.  Post service medical records show treatment for 
depression.  These records also reflect that the veteran 
reported bouts of depression since he separated from service.  
In May 1998, Joyce A. Bugola, Ed.D, a private counselor 
stated that the veteran was being seen for sexual abuse as a 
child.  A diagnosis of depression, coincidental with various 
relationship problems, throughout life was entered.  When 
examined by VA in October 1999, the veteran reported that he 
had been depressed since he was a teenager and that service 
aggravated the disorder.  In light of the foregoing, the 
Board is of the view that a VA examination and opinion are 
warranted to determine the etiology of the veteran's 
depression.  

The record reflects that there may be outstanding medical 
evidence that may be relevant to the veteran's claim.  At the 
July 2003 hearing, the veteran testified that he has been 
receiving treatment for depression from Dr. Emerson Bueno and 
that he had an upcoming appointment with the doctor.  The 
veteran also indicated that has received treatment from the 
VA medical facilities in Chicago, Illinois in November 1979 
and in Los Angeles, California.  The file contains a hospital 
summery dated in November 1979 which indicates follow-up 
treatment was prescribed.  The RO should attempt to obtain 
copies of records relating to such treatment if it exists.  
These records have not been secured and associated with the 
veteran's claims file.  

VA outpatient treatment records dated in December 1997 and 
March 1998 reflect that the veteran was approved for Social 
Security Administration (SSA) disability benefits which 
became effective in January 1997.  However, the basis of the 
veteran's disability award is not clear.  Therefore, the 
Board notes that an effort should be made to determine the 
basis of the award and obtain those records if relevant.  See 
Murincsak v. Brown, 2 Vet. App. 363 (1992).  

The report of a VA examination dated in February 1998 shows 
that the veteran was receiving treatment a Vet Center.  These 
records have not been secured and associated with the 
veteran's claims file. 

In May 2003, VA sent the veteran a letter asking him to 
submit additional evidence to support his claim. The veteran 
was informed that he should submit the evidence within 30 
days of the later and if the evidence is not received within 
that time, his claim would be decided based on the evidence 
of record.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007-7010 (Fed.Cir.). Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
Fed. Cir. 2003) (reviewing related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to response to a VCAA 
notice.  

Accordingly, the case is remanded to the RO for the 
following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with Paralized Veterans of 
America v. Secretary of Veterans Affair.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  In so 
doing, the RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim(s).  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  The RO should obtain medical records 
of Dr. Emerson B. Bueno for treatment of 
the veteran's depression since 2001.  (A 
copy of the authorization and consent for 
release information is on file.)  In 
addition, the RO should obtain the 
veteran's treatment records for 
depression from the VA medical facility 
in Chicago, Illinois in or around 
November 1979, the VA facility in Los 
Angeles, California, and Vet Center 
records.  If these records are not 
available, it should be indicated in 
writing.  

3.  Thereafter, the RO should contact the 
veteran and inquire as to the basis of 
his SSA disability benefits.  The RO 
should obtain from the Social Security 
Administration the records pertinent to 
the claim for SSA disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Thereafter, the veteran should be 
afforded a VA psychological examination 
to ascertain the nature and etiology of 
the veteran's major depression.  A copy 
the claims folder, containing all 
evidence relevant to the case (including 
a copy of this REMAND), should be 
provided to the VA examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The examiner should 
indicate that he has reviewed the claims 
file.  The examiner should provide an 
opinion as to the etiology of major 
depression.  In so doing the examiner 
state whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that major 
depression was caused or aggravated by 
service.  

5.  After completion of the development 
called for above, and after undertaking 
any additional development deemed 
warranted by the record, the RO 
readjudicate the issue on appeal.  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




